DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 8/18/2022 which amended claims 1, 12, 13, 16, 18, and 21 and cancelled claims 3-5 and 11. Claims 1-2, 6-10, and 12-27 are currently pending.  

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:
Claim 2, line 8, “a processing housing” should be changed to --the processing housing-- to correct antecedence from claim 1.
Claim 16, line 3, “a processing housing” should be changed to --the processing housing-- to correct antecedence from claim 1.
Appropriate correction is required to place claims in better form.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the term “short” in line 2 of claim 20 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprise of the scope of the invention. The shutter times have been rendered indefinite by the use of the term “short.” For the purposes of examination, the claim language is being interpreted as meaning wherein the cameras are outfitted with a flash device to allow image captures during table movement with shutter times. 
Thus, claim 20 is rejected as being indefinite. Appropriate correction is required. 


Allowable Subject Matter
Claims 1-2, 6-10, 12-19, 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the registration unit has a linear orientation transverse to the table movement direction and has at least two sensor areas for spatially detecting targets at least in lateral edge areas of the tables or of the plate-shaped workpieces located on the latter during the passage of one of the tables under the registration unit, so that the position of the workpiece is detectable and a signal is generated for ending a move-in movement and introducing a move-out movement of one of the tables for carrying out the predetermined processing; wherein the processing unit is arranged parallel to the registration unit and has a controllable processing path in order to carry out a processing of the plate-shaped workpiece line by line; and wherein a transporting system for providing the plate-shaped workpieces for processing on both sides is provided outside of a processing housing and inside of an outer machine housing, with which transporting system workpieces which are processed on one side are directly transferable from the one exit side of the common rail arrangement to another exit side of the common rail arrangement accompanied by a flipping movement. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Shibata et al. (JP2008-250072, Shibata hereinafter; English translation included with this Office Action) discloses an apparatus for processing plate-shaped workpieces, comprising: a movable table system for receiving a plate-shaped workpiece (Figs. 1, 2, 10, abstract, page 3, first paragraph under Best Mode, moving stages 12a, 12b have substrate 10 placed upon the stages); a registration unit above the movable table system for acquiring targets (Figs. 1-3, 10, page 4, first, second, and fourth paragraphs, page 8, first and second paragraphs, measurement parts 30a, 30b and measurement parts 33a, 33b are arranged above the stages 12a, 12b to acquire alignment measurement of marks 10a on the substrate 10), a processing unit with a controllable processing path for processing the workpiece (Figs. 1, 2, 10, page 3, last paragraph, page 6, sixth full paragraph-page 7, second full paragraph, exposure unit 11 is connected to light source unit 16 and image processing unit 16 such that the exposure heads 20 of the exposure unit 11 modulate light beams used to expose the substrate 10), and a computer unit for controlling the alignment between processing unit and workpiece and for spatial differentiation of a predetermined processing depending on a position of the workpiece determined on the basis of the registered targets (Figs. 1-3, 10, page 3, last paragraph, page 6, sixth full paragraph-page 7, second full paragraph, page 8, page 9, first paragraph, a control unit 50 controls the image processing unit 16 and light source unit 17 to expose the substrates 10 using exposure unit 11, and aligns the substrates on the basis of the positions of marks 10a measured by substrate auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b), wherein the movable table system has two identical tables on a common rail arrangement with a linear rail area below registration unit and processing unit (Figs. 1 and 10, the stages 12a, 12b are arranged on a guide rail 15 below exposure unit 11 and substrate auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b) so that tables are movable alternately in a straight line along the common rail arrangement in a conspiring table movement direction completely under the registration unit and the processing unit and that the tables are controllable independently from one another by the computer unit (Figs. 1-3, 10, abstract, page 3, last paragraph, page 6, sixth full paragraph-page 7, second full paragraph, page 8, page 9, first paragraph, the stages 12a, 12b are moved back and forth linearly on the guide rail 15 to arranged the substrate under substrate auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b and exposure unit 11). Shibata does not describe or render obvious wherein a transporting system for providing the plate-shaped workpieces for processing on both sides is provided outside of a processing housing and inside of an outer machine housing, with which transporting system workpieces which are processed on one side are directly transferable from the one exit side of the common rail arrangement to another exit side of the common rail arrangement accompanied by a flipping movement.
Sato et al. (JP 2011-048239, Sato hereinafter; English translation included with Office Action) discloses wherein a transporting system for providing the plate-shaped workpieces for processing on both sides is provided outside of the processing housing and inside of an outer machine housing, with which transporting system workpieces which are processed on one side are transferable from the one exit side of the common rail arrangement to another exit side of the common rail arrangement accompanied by a flipping movement (Figs. 1-2, 6, page 2, last full paragraph, page 3, first full paragraph, second paragraph, page 4, discussion of Figs. 6A-E, an inverting stage unit 30 is between workpiece transport mechanism 50b and workpiece storage unit 40 outside of the exposure machine main body 10 but within the exposure apparatus. Inverting stage unit 30 flips the exposed workpiece so that an unexposed side is on top). However, Sato does not describe or render obvious a transporting system for providing the plate-shaped workpieces for processing on both sides is provided outside of a processing housing and inside of an outer machine housing, with which transporting system workpieces which are processed on one side are directly transferable from the one exit side of the common rail arrangement to another exit side of the common rail arrangement accompanied by a flipping movement.
Miyake (JP2004-046051) discloses a scanning exposure apparatus having a common rail between two moving tables for holding substrates (Figs. 10-11) including transport mechanisms (Fig. 11, paras. [0064]-[0065]) and a substrate reversing mechanism (Fig. 11, paras. [0064]-[0065], 114). Miyake does not describe or render obvious a transporting system for providing the plate-shaped workpieces for processing on both sides is provided outside of a processing housing and inside of an outer machine housing, with which transporting system workpieces which are processed on one side are directly transferable from the one exit side of the common rail arrangement to another exit side of the common rail arrangement accompanied by a flipping movement.

Response to Arguments
Applicant’s arguments, see page 11, filed 8/18/2022, with respect to the objection to claim 5 have been fully considered and are persuasive owing to the cancellation of the claim. The objection to claim 5 has been withdrawn. 
Applicant’s arguments, see page 11, filed 8/18/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 5, 9-16, 18, and 21 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejections of claims 5, 9-16, 18, and 21 have been withdrawn. 
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 11 that the rejection of claim 20 under 35 U.S.C. 112(b) has been overcome in light of the amendment to the claim. The Examiner respectfully disagrees. Claim 20 currently recites “[t]he apparatus according to claim 19, wherein the cameras are outfitted with a flash device to allow image captures during table movement with short shutter times.” The term “short” in line 2 renders the claim language indefinite as neither the specification nor the claim language provides a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprise of the scope of the invention. The shutter times have been rendered indefinite by the use of the term “short.” Applicant has not provided specific arguments or evidence that the claim language “short shutter times” would have properly apprised one of ordinary skill in the art of the scope of the invention. Applicant’s arguments have been fully considered, but they are not persuasive, and claim 20 remains rejected as being indefinite. 
Applicant’s arguments, see pages 11-13, filed 8/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 as being anticipated by Shibata have been fully considered and are persuasive in light of the amendments to the claim. The 35 U.S.C. 102(a)(1) rejection of claim 1 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882